Citation Nr: 0827797	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back disability, claimed as back pain, and if so, whether 
service connection for a back disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

According to the appealed rating decision, the veteran served 
on active duty from January 1967 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Houston, Texas.

This appeal was previously before the Board in March 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.  

In April 2008, in accordance with the March 2008 Remand, the 
RO sent the veteran a letter asking if he still wished to 
have a Decision Review Officer hearing.  No response was 
received.

The Board notes that subsequent to his March 2002 claim to 
re-open his claim for service connection for a back 
disability, the National Personnel Records Center in St. 
Louis notified the RO that it was unable to locate the 
veteran's claims folder.  As such, pertinent procedural and 
evidentiary documents prior to March 2002 are not of record, 
including the original rating decision which denied service 
connection for a back disability.  The veteran was notified 
of this in the January 2003 rating decision and in a 
September 2007 letter.

By the February 2006 supplemental statement of the case, the 
RO apparently determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for "back strain" had been received but denied 
the 
de novo issue of entitlement to service connection for this 
condition.

Although the RO has reopened the previously denied claim for 
service connection for a back disability, the Board is 
required to address this particular issue (i.e., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See 
also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which 
holds that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim for service 
connection for a back disability has been received, the Board 
will proceed, in the following decision, to adjudicate this 
new and material issue in the first instance.


FINDINGS OF FACT

1.  In a prior decision which is not of record, the RO in 
Houston, Texas denied service connection for a back 
disability.  Following receipt of notification of that 
determination, the veteran did not initiate a timely appeal 
of the denial, and the decision became final.

2.  The evidence received since the RO's prior final denial 
of service connection for a back disability includes evidence 
of in-service diagnosis and treatment of a back condition.

3.  The probative value of a VA examiner's opinion rejecting 
a link between the veteran's currently-shown degenerative 
disc disease of the lumbar spine and his active duty is 
outweighed by objective medical evidence reflecting in-
service diagnosis and treatment of a lower back condition and 
post-service diagnosis and treatment of a lower back 
condition.  



CONCLUSIONS OF LAW

1.  The RO's prior decision that denied service connection 
for a back disability is final.  38 U.S.C.A. § 7105 (West 
2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2007).

2.  The evidence received since the RO's prior determination 
is new and material, and the claim for service connection for 
a back disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for a back disability 
are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
As to the new and material aspect of the veteran's claim for 
entitlement to service connection for a back disability, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further considered.

The Board is also granting the underlying de novo claim for 
service connection for a back disability.  This represents a 
complete grant of the benefit sought on appeal.  Thus, a 
discussion of VA's duties to notify and assist is not 
necessary.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  New and Material Evidence

While the original rating decision is not of record, it 
appears that the RO found that evidence of record at the time 
of that decision did not reflect a back condition in service.  
Consequently, the RO denied service connection for a back 
disability.  Apparently, the veteran did not appeal that 
decision to the Board.  Thus, the RO's decision is final.  
38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In a statement received by the RO in May 2002, the veteran 
again raised the issue of a back disability, claimed as 
"back pain."  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the original decision, the RO determined that 
there was no evidence of a back condition in service.  
Additional evidence received since that earlier decision now 
includes such evidence.  Specifically, the veteran has 
submitted private medical reports which reveal a February 
1989 diagnosis of lower back pain and nerve impingement.

This medical evidence is clearly probative because, for the 
first time, competent evidence of a diagnosed back disorder 
has been presented.  Thus, the Board finds that the 
additional evidence received since the last prior final 
denial of service connection for a back disability raises a 
reasonable probability of substantiating the claim for 
service connection.  This additional evidence is, therefore, 
new and material, as contemplated by the pertinent law and 
regulations, and serves as a basis to reopen the veteran's 
claim for service connection for a back disability.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2007).




B.  De Novo Decision On The Merits

As the Board has determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a back disability has been received, the Board 
must now address the de novo issue of entitlement to service 
connection for this disability.  In this regard, the Board 
notes that service connection may be granted for disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2007).

In the present case, the veteran contends that his currently-
shown back disability developed during active duty.  

Service medical records reflect no report or findings of a 
back condition at his May 1966 pre-induction examination.  At 
his June 1989 retirement examination, the veteran marked 
"no"for history of recurrent back pain" on the front-side 
of the double-sided report of medical history.  However, on 
the back-side of that document, the veteran reported a 
"pinched disc in back."  This is followed by a doctor's 
note at the bottom of the page which indicates current 
follow-up with a chiropractor secondary to a pinched disc of 
the back since January 1989.  

Indeed, in May 2005, the veteran submitted private treatment 
records from Wilford Hall Medical Center (WHMC) at Lackland 
Air Force Base, which reflect complaints of lower back pain 
after a December 1988 gym injury and a subsequent diagnosis 
of lower back pain and nerve impingement in February 1989.  
These records also show that the veteran saw a chiropractor 
for this condition from February 1989 to June 1989, when he 
discontinued chiropractic treatment due to cost.  
Post-service medical records from WHMC show continued 
complaints of back pain less than a year after service, in 
December 1989.  The record does not reflect further treatment 
until April 2000, at which time he was evaluated for severe, 
chronic lower back pain.  An April 2000 radiology report 
indicates mild degenerative changes of the lumbosacral spine.  
Subsequent records from WHMC reflect diagnoses of lumbar and 
sacroiliac segment dysfunction in March 2001 and multilevel 
degenerative joint disease of the lumbar spine in October 
2002. 

The veteran underwent a VA orthopedic examination in January 
2006.  The examination report indicates that the "c-file was 
extensively reviewed."  The December 1988 episode of lower 
back pain and resulting chiropractic treatment was noted, as 
well as the post-service treatment and diagnoses.  
Importantly, however, the examiner did not address the 
veteran's report of a pinched disc, or the doctor's 
discussion of this condition, in the June 1989 retirement 
examination report.  In fact, with respect to that report, 
the examiner stated only that it was "silent" and indicated 
no history of recurrent back pain.  

Upon physical and X-ray examination, the examiner provided a 
diagnosis of degenerative disc disease of the lumbrosacral 
spine with facet arthropathy, and clinical suggestion of 
right lower extremity radiculopathy without spasm.  The 
examiner opined, however, that the veteran's current lower 
back condition is "not causally related to service or any 
incident of service," and cited more likely etiologies as 
"age, deconditioning, chronic overweight condition, 
ethnicity, medications, co-morbidities, and post service 
occupations etc."  The examiner indicated that this opinion 
was based, in part, on the veteran's report of no history of 
recurrent back pain at his retirement examination.  In short, 
it appears the examiner overlooked the veteran's report of a 
pinched back disc at his 1989 retirement examination.

Given the presence of objective medical evidence reflecting 
findings and treatment of lower back pain and a pinched back 
disc in service and post-service diagnosis and treatment of 
degenerative disc disease, combined with the fact that the VA 
examiner apparently overlooked evidence of a pinched back 
disc in service, the Board finds the greater weight of the 
evidence is in support of the veteran's claim for service 
connection for a back condition.  Accordingly, the appeal is 
granted.   

ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


